DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,16,17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by ROZMAN et al. 20180262137.
CLAIMS 1,16
	ROZMAN et al. discloses a rectifying circuit (FIG. 1), comprising:

an active rectifier (114) comprising a first AC input, a control input, and a first DC output; a passive rectifier (112) comprising a second AC input, and a second DC output serially stacked with the first DC output to form a combined DC output; and


CLAIM 17
	ROZMAN et al. discloses the integrated rectifier-generator AC-DC conversion system of Claim 16, wherein the AC electric generator comprises a multi-port permanent-magnet synchronous generator (FIG.1, [0044] With reference to FIG. 5, a stator 500 for a synchronous generator is illustrated, in accordance with various embodiments. In various embodiments, stator 162 of FIG. 1 may be similar to stator 500.
	

Claim(s) 1,9,10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by PAN et al. 20150061607.
CLAIM 1
	PAN et al. discloses a rectifying circuit (FIG. 1), comprising:

an active rectifier comprising a first AC input, a control input, and a first DC output; a passive rectifier comprising a second AC input, and a second DC output serially stacked with the first DC output to form a combined DC output; and

a main controller configured to provide one or more control signals to the control input of the active rectifier to regulate an output characteristics of the first DC output when the active rectifier and the passive rectifier are connected to a first AC source and a second AC source via the first AC input and the second AC input, respectively [0018] Although omitted from FIG. 1 for clarity, each active rectifier 108 receives one power point tracking (MPPT) algorithm. 
CLAIM 9
	PAN et al. discloses the rectifying circuit of claim 1, further comprising an additional passive rectifier (FIG. 1, 106’) comprising a third AC input and a third DC output serially stacked with the first DC output and the second DC output to form the combined DC output.
CLAI8M 10
	PEN et al. discloses the rectifying circuit of claim 9, wherein:
the second AC input comprises a first plurality of AC components having different relative phases;
the third AC input comprises a second plurality of AC components having different relative phases; and
the first plurality of AC components and the second plurality of AC components have different relative phases (FIG.1, [0014] Stator windings 102 may be grouped into sets, and each set may be connected to its own rectifier. In the embodiment illustrated in FIG. 1, for example, stator windings 102 are grouped into four sets of three windings each, representing an electrical machine having multiple three-phase winding groups. In this configuration, electrical machine 100 may be a 12-phase machine, a 3-phase machine with redundant windings, or another type of machine, for example. The principles described herein are not limited to the configurations disclosed in the figures but also apply to other configurations (i.e., total numbers of windings, numbers of phases, numbers of redundancies, and so on.). 
 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11,12,13,19,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over ROZMAN et al. 20180262137 in view of PEN et al. 20150061607.
CLAIMS 11,19,20
	ROZMAN et al. discloses the rectifying circuit of claim 1, 
and teaches [0026]prime mover 140 may comprise any mover suitable for rotating rotor 160. PMG 110 may generate electric power in response to rotation of rotor 160. It is obvious that a wind turbine produces rotation and energy is harvested from the wind.
	ROZMAN et al does not disclose the active rectifier to tract maximum power extraction by the energy harvest.
	PEN et al. teaches [0018] Although omitted from FIG. 1 for clarity, each active rectifier 108 receives one or more control signals for controlling the active devices within. In one embodiment, these control signals may be provided by a hardware controller or control circuit 116. Electrical machine 100 can power point tracking (MPPT) algorithm. 
 
	It would have been obvious to one having ordinary skill in the art to have configured 

the first AC input and the second AC input  provided from an electrical generator driven by an energy harvester; and

the main controller comprising a maximum power tracking circuit configured to control a power flow in the active rectifier to track maximum power extraction by the energy harvester to provide maximum system efficiency.
CLAIM 12
	ROZMAN et al. in view of PAN et al. discloses the rectifying circuit of claim 11.
PAN et al. discloses  wherein maximum power tracking circuit is configured to control the power flow of the active rectifier to derive a maximum power which could be harvested from the energy harvester by tracking an optimal rotational speed of the electrical generator based on a predetermined maximum power point tracking algorithm (rotational speed and torque are obviously related).
It would have been obvious to one having ordinary skill in the art to track optimum rotational speed of the electric generator based on rotational speed or torque.
 CLAIM 13
	ROZMAN et al. in view of PAN et al. discloses the rectifying circuit of claim 11.
 140 may comprise any mover suitable for rotating rotor 160. PMG 110 may generate electric power in response to rotation of rotor 160. Wind turbines are well known in the art. 
	It would have been obvious to one having ordinary skill in the art to have adapted the teaching to an energy harvester comprising a wind turbine to generate electricity and to extract maximum power from the system.
Allowable Subject Matter
Claims 2-8,14,15,18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT L DEBERADINIS whose telephone number is (571)272-2049.  The examiner can normally be reached on 9 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571 272 2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
April 13, 2021





/ROBERT L DEBERADINIS/Primary Examiner, Art Unit 2836